DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 16-21 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 1 recite a “method for the operation of an electrical kitchen appliance” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic processor, i.e. stored in a memory does not take the claim limitations out of the mental process because in this case imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits since acquired parameter merely encompasses the user manually taking temperature measurement.  The memory and user acquisition device are used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature over a period a time and identifying a desired temperature or as taught by the prior art Germouni 
The claims merely access information according to user decisions which is typical of referencing paper cook books according what a user intends or desires to cook.
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.  The claims do not require a food perfecting step which is monitored and merely require “processing the at least one food” according to comparison of recipe data which a person can perform mentally by merely accessing a cook book and recipe.
The claimed “automatically correcting” does not require a calculation outside that of the capability of the human mind and merely requires as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer per the January 2019 PEG and October 2019 Update.  
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in 
In addition, the claims provide the option of “or keyboard or touch screen” and thus merely add generic computer components, i.e. a keyboard or touch screen  to perform generic computer functions which does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).  
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a method of “comparing” a detected value with a known value.  However imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic electrical kitchen appliance is merely a field of use as opposed to a particular appliance and thus fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic kitchen appliance which is insufficient to provide an inventive concept. Applicant’s Specification lists several different sensed parameters that the determining method could be used upon, leading one to determine that 
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic kitchen appliance is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of the kitchen appliance.  Electrical kitchen appliances perform vastly different operations with different methods and outcomes. Application of the same “comparing” and “transmitting” on such disparate appliances shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of “a food parameter acquisition device”, “environmental parameter acquisition device” and “user acquisition device” and comparing a detected to a known threshold which is not defined or limited and as taught by Allen (20150194041) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and specifiying cooking temperature. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “operating a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (20090258331).
Allen teaches a method for the operation of an electrical kitchen appliance (par. 0002) for processing at least one food according to predetermined recipe data by a user (par. 0087), with the following steps:
Acquiring at least one parameter of the food to be processed in the electrical kitchen appliance with a food parameter acquisition device (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice) 
Comparing the acquired parameter with parameter data stored in a memory connected with the electrical kitchen appliance (par. 0040), wherein at least one additional respective data item is stored for the parameter data stored in the memory (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice), such that the additional data item is individualized in a form where it is allocated to a specific person (par. 0087) or a specific group of persons (par. 0089-0095, par. 0100), wherein the additional data item is a correction data item for one of the predetermined recipe data (par. 0100, 0133),
Transmitting the additional data item belonging to the stored parameter data item corresponding to the acquired parameter (par. 0100, 0133), and/or a data item derived therefrom from the memory to the electrical kitchen appliance (par. 0100, 0133), wherein a user acquisition device in the form of a keyboard (fig. 2 ref. 230, 240, 240) or touch screen (fig. 2 ref. 210, 220) in which the user inputs his or her identity into the electrical kitchen appliance (par. 0087), is used to acquire the identity of the user of the electrical kitchen appliance (par. 0087), and the recipe to be implemented is individually adjusted to the respective user and to the acquired parameter (par. 000-0103), 
Prior to processing the at least one food, automatically correcting the recipe data on the basis of the detected parameters (par. 0100-0103), wherein a user data item is 
Outputting the transmitted additional data item, the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item on the electrical kitchen appliance to the user (par. 0132-0133),
Automatically considering the additional data item of the transmitted derived data item or a data item derived in the electrical kitchen appliance from the transmitted additional data item while processing the food according to the predetermined recipe data (par. 0112, 0135).
Comparing a user data item corresponding to the user of the electrical kitchen appliance with a user data item stored for the additional data item, and transmitting the additional data item belonging to the stored parameter data item corresponding to the acquired parameter (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice), and/or a data item derived therefrom from the memory to the electrical kitchen appliance, only if the acquired user data corresponds to the user data item stored in the memory for the additional data item (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice).
Transmitting recipe data used by the user from the electrical kitchen appliance to the memory (par. 0141), along with a user data item corresponding to the user of the electrical kitchen appliance (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice) and storing the recipe data, along with the user data item, in the memory for later access by the electrical kitchen appliance to the memory (par. 0087).
Providing the stored recipe data, along with the user data item, in the memory for access by a device other than the electrical kitchen device (fig. 2 any other component).
Wherein the additional data item is allocated to a specific group of persons (par. 0086, par. 0109, par. 0111 decision 606, par. 0132 food specific, par. 0133 acquire user choice) and is related to a level of experience of the specific group of persons (par. 0054), any experience or not requiring provided data.


Response to Arguments
	With respect to applicants urging directed to the 101, and applicants urgings.  It is noted the claims are silent any measurements, measuring devices and merely provide information by a generic controller to a generic kitchen appliance as taught by Do and more specifically as opposed to manual accessing paper cook books, retrieving the same information using a generic operation which is routine and conventional.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.